People v Torres (2019 NY Slip Op 00813)





People v Torres


2019 NY Slip Op 00813


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, CARNI, AND LINDLEY, JJ. (Filed Feb. 1, 2019.) 


MOTION NO. (1301/15) KA 12-00569.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vGUILLERMO TORRES, III, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.